662 S.E.2d 557 (2008)
DEPT. OF CORRECTION
v.
MEDICAL BOARD.
No. 51PA08.
Supreme Court of North Carolina.
April 30, 2008.
Thomas J. Pitman, Special Deputy Attorney General, Joseph Finarelli, Assistant Attorney General, for Dept. of Correction, et al.
Brian L. Blankenship, D. Todd Brosius, for Medical Board.
The following order has been entered on the motion filed on the 25th day of April 2008 by Defendant for Extension of Time to File Brief:

*558 Motion Allowed. Defendant (Medical Board) shall have up to and including the 11th day of June 2008 to file and serve his/her brief with this Court. By order of the Court in conference this the 30th day of April 2008."